Citation Nr: 0616809	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-26 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of residuals of prostate cancer surgery, currently 
rated as 60 percent disabling.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The residuals of the veteran's prostate cancer surgery 
require him to wear absorbent materials that must be changed 
more than four times per day without a recurrence of the 
prostate cancer and no renal dysfunction.


CONCLUSION OF LAW

The rating criteria for an evaluation in excess of 60 percent 
for residuals of prostate cancer surgery have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(US. Vet. App. April 14, 2005), the United States Court of 
Appeals for Veterans Claims (Court), citing Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim.  The Court also noted that an 
error in the timing of the notice is not per se prejudicial 
and that to prove prejudice, the appellant had to claim 
prejudice with specificity.  The Court noted that there could 
be no prejudice with an error in the timing of the VCAA 
notice if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
his claim, was satisfied.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to an increased evaluation for 
residuals of prostate cancer surgery.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  In a letter of August 2002, the 
veteran acknowledged having been explained of the evidence 
necessary to establish entitlement, having been informed of 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf and 
what evidence was to be provided by him.  In addition in a 
letter dated in August 2003, the veteran was informed of the 
proposed change in the evaluation and the reasons for the 
change.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The acknowledgement and letter preceded the 
rating decision.  Therefore, the Board finds that the VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in August 2003 specifically described the evidence 
needed to show that the proposed change in the evaluation 
should not take place and requested that the appellant to 
send the RO what it needs in conjunction with providing a 
description of evidence that would be relevant to the 
appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is not a service connection claim, 
therefore there can be no possibility of prejudice to the 
appellant even if the appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal outpatient medical records  have been 
obtained.  The veteran was afforded a VA examination.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

At the outset the Board notes that the veteran was initially 
rated as 100 percent disabling for prostate cancer.  In a 
rating decision of March 2004 the RO reduced the evaluation 
to 60 percent disabling.  Considering prior Court precedent, 
the Board will treat this case as an evaluation issue and not 
as a restoration issue.  See, Rossiello v. Principi, 3 Vet. 
App. 430 (1992); Bennett v. Brown, 10 Vet. App. 178 (1997).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

Under the applicable rating criteria 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2005), malignant neoplasms of the 
genitourinary system are rated as 100 percent disabling.  
Note 1 provides that following cessation of therapeutic 
procedures, the 100 percent evaluation continues until a 
mandatory VA examination after six months.  Any change in 
evaluation based on that or subsequent examinations is 
subject to 38 C.F.R. § 3.105(e) (2005).  If there has been no 
local reoccurrence or metastasis, the disability is to be 
rated on residuals as voiding or renal dysfunction, whichever 
is predominant.

38 C.F.R. § 3.105(e) (2005) provides that, when a reduction 
in evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease of 
compensation benefits being made, a rating proposal in 
reduction must be prepared.  The reduction must set forth all 
material facts and reasons for the reduction, and the 
beneficiary must be notified and furnished detailed reasons 
for the reduction and given 60 days to present additional 
evidence to show that compensation should be kept at the 
current level.  If additional evidence is not received within 
that period, a final rating action will be taken and the 
rating will be reduced effective the last day of the month in 
which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.
In the present case, medical treatment records of October 
2002 reflect that the veteran was diagnosed with prostate 
cancer and underwent a radical perineal prostatectomy.  The 
veteran was granted service connection for prostate cancer in 
November 2002, and assigned a 100 percent rating effective 
August 21, 2002.  A July 2003 VA examination indicated that 
the veteran had no residuals of malignancy after the surgery, 
had incontinence which required 12 to 15 diapers daily, 
impotence, no recurrent urinary tract infection, no acute 
nephritis.  Physical examination was normal in all areas.  
Also noted was impotence as secondary to the prostate 
surgery.  In August 2003, the RO proposed to reduce the 
rating to 60 percent.  In the August 2003 proposal, the RO 
explained the reasons for the reduction including the 
findings at the July 2003 VA examination.  In its cover 
letter, the RO explained that the veteran could submit 
evidence that the reduction should not occur and that if it 
did not receive evidence within 60 days, it would reduce the 
evaluation.  It also told the veteran he had the right to a 
personal hearing and representation.

In a March 2004 rating decision, the RO reduced the rating to 
60 percent, effective June 1, 2004. The RO thus complied with 
the procedural requirements of 38 C.F.R. § 3.105(e) (2005).

38 C.F.R. § 4.115b, Diagnostic Code 7527 (2005) provides that 
prostate gland injuries, infections, hypertrophy, and 
postoperative residuals will be rated as voiding dysfunction 
or urinary tract infection, whichever is predominant.  Under 
38 C.F.R. § 4.115a (2005), voiding dysfunction is to be rated 
based upon the particular condition involved, such as urine 
leakage, frequency, or obstructed voiding, continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence, with the highest rating 
being 60 percent when use of appliance or changing more than 
four times per day of absorbent materials is required.  
Urinary tract infection is rated either as poor renal 
function, which is rated under the renal dysfunction criteria 
that contains ratings up to 100 percent, or other criteria 
that contain a highest rating of 30 percent.

At the VA examination of July 2003, the veteran indicated 
that he needed to change his absorbent material 12-15 times a 
day.  In a Notice of Disagreement of April 2004, the veteran 
stated that he needed to change adult diapers 7 times at work 
and 6 times at home.  Additional outpatient treatment records 
reveal that the veteran continues to have incontinence, 
however, no renal dysfunction has been noted.  The veteran is 
thus entitled to a 60 percent rating under 38 C.F.R. § 4.115a 
for voiding dysfunction.  This is the highest schedular 
rating available for voiding dysfunction.  The only higher 
ratings available under the criteria for rating genitourinary 
disorders are the 80 and 100 percent ratings for renal 
dysfunction requiring regular dialysis or precluding more 
than sedentary activity, postoperative suprapubic cystotomy, 
multiple urethroperineal fistulae, or malignant neoplasms of 
the genitourinary system under Diagnostic Code 7528, and 100 
percent for active prostate cancer under Diagnostic Code 
7529.  As there is no evidence of renal dysfunction and the 
veteran's prostate cancer has not recurred, the veteran does 
not warrant a rating higher than 60 percent.  

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  However, the veteran was hospitalized 
only for the prostate cancer surgery, and he has thus not 
required frequent hospitalization for the disability at 
issue.  In addition, the manifestations of the disability, 
particularly the urinary problems that require frequent 
changes of absorbent materials are fully contemplated by the 
schedular criteria and served as the basis for the veteran's 
rating of 60 percent.  Further, there is no indication in the 
record that the average industrial impairment from the 
disability is in excess of that contemplated by the assigned 
evaluation.  Thus, referral of this case for extra-schedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that the veteran has been diagnosed 
with impotence as secondary to the prostate cancer surgery.  
In a rating decision of November 2002, the veteran was 
granted service connection for impotence and was rated 
separately.  

In sum, the preponderance of the evidence of record reflects 
that the residuals of the veteran's prostate cancer surgery 
require him to wear absorbent materials that must be changed 
more than four times per day which warrant an evaluation of 
60 percent.  However, his prostate cancer has not recurred 
and he does not have any of the symptoms that warrant a 
rating higher than 60 percent under any potentially 
applicable diagnostic code or based on any other factors.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for a rating higher than 60 
percent for residuals of prostate cancer is denied. 


ORDER

An evaluation in excess of 60 percent for residuals of 
prostate cancer surgery is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


